United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3750
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jay D. Carter,                           *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 30, 2004

                                   Filed: May 6, 2004
                                    ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jay D. Carter appeals his conviction for being a felon in possession of firearms
(two rifles), in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). After the district
court1 denied Carter’s motion to suppress firearms and ammunition obtained during
a warrantless search of his residence and testimony related to the seized evidence,
Carter entered a conditional plea of guilty to the firearms charge.


      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
Sarah W. Hays, United States Magistrate Judge for the Western District of Missouri.
      Challenging the denial of his suppression motion, Carter argues that exigent
circumstances did not exist to justify the warrantless entry and search because officers
had no reason to believe that lives were in danger. He also contends that the record
does not clearly show whether the second rifle seized was in plain view, and that
probable cause did not exist to associate the rifle with criminal activity as the officers
had not yet learned Carter was a convicted felon.

       First, the officers saw Carter outside the door with a rifle, observed spent-large
caliber casings directly outside the back door, and learned the house was occupied.
Based on those facts, the officers were justified in entering and searching Carter's
residence without a warrant because the circumstances suggested to the officers that
the occupants were potentially in jeopardy. See United States v. Gill, 354 F.3d 963,
968-69 (8th Cir. 2004); United States v. Arcobasso, 882 F.2d 1304, 1305-07 (8th Cir.
1989). Second, the district court did not clearly err in crediting Officer Joshua
Closson’s testimony that he and other officers were searching for potential victims.
See United States v. Hernandez, 281 F.3d 746, 748 (8th Cir. 2002). Third, Officer
Closson lawfully seized the first rifle, which was in plain view inside the back door
and which he reasonably suspected Carter had fired in violation of a city ordinance.
See United States v. Nichols, 344 F.3d 793, 799 (8th Cir. 2003) (per curiam). Finally,
it was permissible to seize the second rifle temporarily as a precaution to assure the
safety of those in the house, and to seize the rifle as evidence once officers learned
that Carter was a convicted felon. See United States v. Robinson, 756 F.2d 56, 60
(8th Cir. 1985). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                           -2-